               Case 20-12456-JTD         Doc 430        Filed 11/16/20   Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
____________________________________
In re:                               )
                                     )   Chapter 11
RTI HOLDING COMPANY, LLC, et al. )       Case No. 20-12456 (JTD)
                                     )
            Debtors.                 )   (Jointly Administered)
____________________________________)

                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

TO THE CLERK IN CHARGE OF BANKRUPTCY OPERATIONS:

         Kindly enter the appearance of Jeffrey S. Cianciulli, Esquire, and Weir & Partners LLP

as counsel of record for Evans Holding Company, White Realty Company and Festival

Gettysburg Associates, LLC, Creditors, in the above-captioned bankruptcy case and enter same

on the official mailing matrix.

         Pursuant to Bankruptcy Rule 2002, please provide all notice given, or required to be

given in this case, by the Court and/or any party to Weir & Partners LLP at the address set forth

below.

         This request for notice includes all notices, orders, applications, motions, complaints or

other pleadings, whether formal or informal, written or oral, made by mail, courier service,

delivery service, telephone, telegraph or telecopier.

                                                              WEIR & PARTNERS LLP

                                                           By: /s/ Jeffrey S. Cianciulli
                                                               Jeffrey S. Cianciulli (#4369)
                                                               824 N. Market Street, Suite 800
                                                               Wilmington, DE 19801
                                                               Tel: (302) 652-8181
                                                               Fax: (302) 652-8909
                                                               Email: jcianciulli@weirpartners.com
                                                               Counsel for Evans Holding Company,
                                                               White Realty Company and Festival
Dated: November 16, 2020                                       Gettysburg Associates, LLC
                 Case 20-12456-JTD         Doc 430     Filed 11/16/20      Page 2 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
____________________________________
In re:                               )
                                     )   Chapter 11
RTI HOLDING COMPANY, LLC, et al. )       Case No. 20-12456 (JTD)
                                     )
            Debtors.                 )   (Jointly Administered)
____________________________________)

                                   CERTIFICATE OF SERVICE

           I, Jeffrey S. Cianciulli, hereby certify that on November 16, 2020, a true and correct copy

the foregoing Entry of Appearance and Request for Notice was served upon all parties registered

via the Court’s CM/ECF notification system.


                                                        By:     /s/ Jeffrey S. Cianciulli
                                                                Jeffrey S. Cianciulli




648279-1
